Case 1:18-cv-01730-REB-SKC Document 28 Filed 10/30/18 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-1730-REB-SKC


  PHILADELPHIA INDEMNITY INSURANCE
  COMPANY, a Pennsylvania corporation, individually
  and as subrogee of its insured, Columbine Country Club

         Plaintiff,

  v.

  TEXTRON SPECIALIZED VEHICLES, INC., a Delaware corporation;
  TEXTRON INC., a Delaware corporation; and
  DOES I – X, inclusive,

       Defendants.
  ______________________________________________________________________

   STIPULATION FOR ENLARGEMENT OF TIME FOR DEFENDANTS TO RESPOND
                          TO WRITTEN DISCOVERY
  ______________________________________________________________________


         The parties, by and through their attorneys of record, pursuant to Fed. R. Civ. P.

  6(b)(1)(A) and D.C.COLO.L.CivR 6.1(a), stipulate that the time within which Defendants

  have to respond to written discovery is extended by fourteen (14) days. The parties state

  as follows.

        CERTIFICATE OF CONFERRAL PURSUANT TO D.C.COLO.LCivR 7.1(a)

         The parties have conferred regarding this Stipulation and Plaintiff’s Counsel has

  consented to this filing.
Case 1:18-cv-01730-REB-SKC Document 28 Filed 10/30/18 USDC Colorado Page 2 of 4




                                        STIPULATION

            1.   On October 2, 2018, Plaintiff served its interrogatories and requests for

  production of documents (“Written Discovery”) on Defendants. Pursuant to Federal Rules

  of Civil Procedure, Defendants’ responses are due on November 1, 2018. See Fed. R.

  Civ. P. 6(a)(1)(C), 33 and 34.

            2.   Plaintiff requested various documents, and Defendants have engaged in a

  thorough process to identify responsive documents. Defendants are in the process of

  providing the documents to undersigned defense counsel.               Following receipt,

  undersigned defense counsel must review the documents to assure they are responsive

  and determine whether it is appropriate to mark them pursuant to the protective order

  entered on October 3, 2018 (ECF #27). With a two-week extension, Defendants will be

  able to provide complete responses.

            3.   The parties stipulate that Defendants’ responses to Plaintiff’s Written

  Discovery are due on or before November 15, 2018.

            4.   No other extensions have previously been requested or granted in this

  action.

            5.   Discovery does not close until May 1, 2019. The stipulation should not

  impact any other deadlines.

            6.   Pursuant to D.C.COLO.LCivR 6.1(a), the parties may stipulate in writing to

  a first extension of not more than twenty-one (21) days beyond the time limits prescribed

  in the Federal Rules of Civil Procedure to respond to written discovery. The stipulation




                                              2
Case 1:18-cv-01730-REB-SKC Document 28 Filed 10/30/18 USDC Colorado Page 3 of 4




  shall be filed before the expiration of the original deadline to respond and shall be effective

  upon filing, unless otherwise ordered.

         7.     This stipulation is filed before the expiration of the deadline to respond to

  written discovery.

         8.     By their signatures below, counsel certifies pursuant to D.C.COLO.LCivR

  6.1(c) that a copy of this Stipulation has been sent to the parties by their respective

  counsel.

         Respectfully submitted this 30th day of October, 2018.



  s/ Christopher J. Brennan                     s/ Adam P. O’Brien
   Christopher J. Brennan                      Adam P. O’Brien, Esq.
   8765 E. Bell Road Suite 210,                William. D. Healy
   Scottsdale, AZ 85260                        Wells, Anderson & Race, LLC
   Phone: (480) 502-4664                       1700 Broadway, Suite 1020
   E-mail: cbrennan@blwmlawfirm.com            Denver, CO 80290
                                               Tel: 303-830-1212
                                               Email: aobrien@warllc.com; whealy@warllc.com

   Attorney for Plaintiff Philadelphia Indemnity Attorneys for Defendants Textron Specialized
   Insurance Company                             Vehicles Inc. and Textron Inc.




                                                 3
Case 1:18-cv-01730-REB-SKC Document 28 Filed 10/30/18 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE


        I hereby certify that on October 30, 2018, I electronically filed the foregoing
  STIPULATION FOR ENLARGEMENT OF TIME FOR DEFENDANTS TO RESPOND TO
  WRITTEN DISCOVERY with the Clerk of Court, using the CM/ECF System, which will
  send notification of such filing to the following e-mail addresses:

  Kenneth W. Maxwell, Esq.            (kmaxwell@blwmlawfirm.com)
  Christopher J. Brennan, Esq.        (cbrennan@blwmlawfirm.com)
  Bauman, Loewe, Witt & Maxwell, PLLC
  8765 East Bell Road, Suite 210
  Scottsdale, AZ 85260



                                               S/Maureen Wenz
                                               Email: mwenz@warllc.com




                                           4
